      Case 2:20-cr-00077-WBS Document 38 Filed 05/20/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:20-cr-77 WBS
13                  Plaintiff,

14       v.                                  ORDER
15   TIMOTHY DANIEL MACKEY,

16                  Defendant.

17

18                                ----oo0oo----

19             Before the court is the government’s Notice of Request

20   to Seal (Docket No. 33), in which the government seeks to seal

21   its proposed Notice of Motion and Motion for Revocation of

22   Magistrate Judge’s Order Authorizing Pretrial Release for

23   Defendant and supporting exhibits.      The court agrees that sealing

24   the proposed memorandum and supporting exhibits is appropriate to

25   to protect sensitive personal information.        However, the court

26   does not agree that sealing the proposed notice of motion is

27   necessary, inasmuch as it does not contain any sensitive personal

28   information.    Accordingly, the request is GRANTED IN PART.      The
                                         1
      Case 2:20-cr-00077-WBS Document 38 Filed 05/20/20 Page 2 of 2

1    government is permitted to submit under seal the memorandum and

2    supporting exhibits for the Motion for Revocation.         The Notice of

3    Motion for the Motion for Revocation shall remain unsealed.

4              IT IS SO ORDERED.

5    Dated:   May 20, 2020

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         2
